ORDER
PER CURIAM:
AND NOW, this 4th day of April, 2001, after consideration of the responses filed to the Rule to Show Cause why respondent should not be disbarred entered by this Court on September 22, 2000, it is hereby
ORDERED that the Rule is made absolute, Frank E. Little is disbarred from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa. R.D.E.